DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16,18-20 in the reply filed on 8/28/2020 remains acknowledged.
Applicant’s election without traverse of:
(i) 	phentermine hydrochloride, 
cetostearyl alcohol, 
stearic acid, 
sorbitol, 
maltodextrin and 
magnesium stearate (claims 11, 14 and 16), 
Claims 1-16 and 18-20 reading thereon, in the reply filed on 8/28/2020 remains acknowledged.
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2020.

Response to Arguments
Applicants' arguments, filed 10/14/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babul (US 9,125,833 B2; 2015 Sept), in view of Quadir et al. (“Evaluation of Hydrophomic Materials as Matrices for Controlled-Release Drug Delivery”; 2003; Pakistan Journal of Pharmaceutical Sciences; 16(2): 17-28).
Claims 2, 7-8 have been canceled.
Babul teaches multimodal abuse resistant and extended release formulations (title).  Several studies have suggested the benefits of extended release over immediate release opioids. Ferrell et al (Oncol Nur Forum 1989; 4:521-6) compared 12-hourly controlled release morphine and short-acting analgesics in cancer pain and demonstrated that compliance increased as the required dosing frequency decreased, and noncompliance resulted in suboptimal pain control and poor quality-of-life outcomes. Arkinstall et al. (Pain 1995; 62:169-78) demonstrated that around that twice daily administration of controlled release codeine provided superior to pain control than a PRN regimen of acetaminophen plus codeine (2:38-48). Extended release formulations have become highly preferable and in some cases, the standard of care for the management of a wide variety of conditions, particularly chronic conditions. Additionally, extended release formulations can make otherwise non-viable pharmaceutical agents (e.g., due to an exceedingly short duration of effect) into viable formulations with clinical and commercial potential (5:56-62).
In some preferred embodiments, abusable drug pharmaceutical compositions and methods of the present invention provide (i) abuse deterrence; (ii) extended 
As used herein, the term “ADER. “ADER material” and “ADER agent” refers to one or more compounds selected from the group consisting of: … (d) poorly water soluble, high melting point (mp=45 to 100° C.) waxes (13:40-45).
Among active compounds used to prepare ((i) abuse deterrence; or (ii) extended release; or (iii) protection against alcohol dose dumping; or (iv) protection against significant changes in bioavailability due to fed or fasted states; or (v) protection against significant changes in bioavailability due to fed or fasted states; or (vi) more than one of the foregoing properties; wherein the dosage form is prepared: (I) using compounds selected from the group consisting of: … (d) poorly water Soluble, high melting point (mp=45 to 100° C.) waxes, and mixtures thereof; and (II) … anorectic compounds selected from the group comprising … phentermine … (162:1-8, 10-11, 28).
Representative examples of poorly water soluble, high melting point (mp=45 to 100°C.) waxes of the present invention include, without limitation: … (Xvii) Applicant elected cetostearyl alcohol (e.g., cetearyl alcohol; Crodacol CS90TM; Lanette OTM, Tego Alkanol 1618TM; Tego Alkanol 6855TM); (xviii) beeswax.  (89:37-39, 61-63; These waxes are ADER materials).  Any amount of ADER may be used; in some embodiments the total amount of ADER is about 5 to about 98 percent, more preferably 10-85% of the composition (91:15-19).
The present invention can also optionally include other ingredients to enhance dosage form manufacture from a pharmaceutical composition of the present invention; 
The formulation optionally comprises auxiliary materials (or pharmaceutically excipients), which include (i) binders such as a dextrin; (iii) filling agents such as Applicant elected sorbitol; (v) lubricants such as Applicant elected magnesium stearate, and Applicant elected stearic acid; (vii) diluents such [as] Applicant elected sorbitol; (viii) anti-adherents or glidants such as magnesium stearate (93:9-11, 20, 26-27, 31, 37-41, 48-49) and (ix) Pharmaceutically compatible carriers such as maltodextrin (93:58-58, 60).  
The pharmaceutical compositions and dosage form of the invention may further contain one or more pharmaceutically acceptable excipients. When used in the present invention, pharmaceutically acceptable excipients can play a small or significant role in the behavior of the dosage form, depending on the choice of excipient, quantity of excipient and interaction with other constituents of the dosage form and the gastrointestinal tract (4:3-10).
Thus, Babul teaches each of the required ingredients, phentermine as active agent subject to abuse, and all other Applicant elected components: cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, magnesium stearate as lubricant and glidant/anti-adherant.  It would have been obvious to combine each of these six ingredients motivated by the teachings for each of these ingredients.
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, and magnesium stearate as lubricant and glidant/anti-adherant, would have been obvious, giving the composition of claim 1.
Regarding the recited phentermine hydrochloride salt, Babul teaches In some preferred embodiments, the dosage form provides an oral pharmaceutical composition comprising a therapeutically effective amount of abusable drug or a pharmaceutically acceptable salt of abusable drug or a mixture thereof and ADER material (23:64-24:1).  In reviewing exemplified salts, morphine HCl is used in Example 4, oxycodone HCl is used in Example 8, oxymorphone HCl is used in Example 9, hydromorphone HCl is used in Example 10, methadone HCl is used in Example 21, propiram HCl is used in Example 24, and Tramadol HCl is used in many examples (see 113:13, 24).  Thus, hydrochloride is a commonly used salt, and would have been obvious to select when preparing a phentermine salt.  This renders obvious the composition of claim 11.
Claims 3-10, 12-16, 18-20 each recite individual amounts or ranges of amounts, or ratios or both, for one or more ingredients.  Because waxes are taught at a broad range, and excipients are also taught for a broad range, the ranges and ratios of each of these claims are considered obvious as a result of routine optimization of the amounts 
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that a review of the specification did not identify any surprising result (i.e., criticality) to the recited ranges/ratios.  Therefore, the claims are obvious.
The Examiner notes that claimed ranges and ratios are considered within ranges taught by the prior art, and/or are obvious as a result of routine optimization of amounts to release phentermine in an extended release formulation.  However, in view of the amendment to independent claim 1, requiring the weight ratio between hydrophilic excipients (bulking agent; i.e., sorbitol + maltodextrin in the elected embodiment) and hydrophobic excipients (wax + fatty acid + lubricant; i.e., cetostearyl alcohol + stearic acid + magnesium stearate, in the elected embodiment) to be within the range of 3-3.5, further evidence from Quadir provides motivation to explore amounts and ratios similar to that required by the claims.
Quadir teaches an evaluation of hydrophobic materials as matrices for controlled release drug delivery (the same purpose discussed by Babar at 161:66-162:1; see (ii)).  Quadir teaches matrix tablets of theophylline were prepared using inter alia, Applicant 
Table 1 includes TSA-1, using 100 mg (24.6%) stearic acid, with Mg-stearate at 2 mg (total of stearic acid + Mg-stearate is 25.1%); and TCSA-1 with the same amount of cetostearyl alcohol.  These are labeled “at 25% wax-lipid level”.
Table 2 uses higher amounts of the wax, replacing Ludipress (Ludipress is known to be a filler/binder/disintegrant combination, containing lactose (93%), Povidone K30/Kollidon 30 (3.5%) and Crospovidone/Kollidon CL (3.5%); see https://www.americanpharmaceuticalreview.com/25260-Excipients/5822276-Ludipress/ accessed 7/23/2021).
Figure 1 depicts the release profile of theophylline over 8 hours:

    PNG
    media_image1.png
    726
    1188
    media_image1.png
    Greyscale

Inspection of the 25% wax-lipid data (panel a) shows for TSA-1 the time for 50% release is about 90 minutes; for TCSA-1 the 50% release time is about 5.75 h (about 345 minutes).  For the 50% wax lipid data (panel b) shows for TSA-2 the time for 50% 
The ratio of bulking agent (lactose) to wax can be calculated from the formulations of Quadir.  For the Table 1 formulations this is 200 (.93) /102 = 1.82.  For the Table 2 formulations the ratio is lower, 100 (.93) / 200 = 0.465.  Based on these values, increasing the ratio (by reduction of wax/hydrophobic excipients, and corresponding increase in bulking agent sorbitol/maltodextrin taught by Babul would have reasonably been expected to achieve 50% release in the 1.25 to 2.5 h range.
The Examiner has reviewed a legible copy of the Declaration of inventor Federico Stroppolo provided on 7/20/2021 (see attached, supplied by Applicant as a response to the Examiner’s request).  Table 1 is reproduced below.  The Examiner has also calculated the total concentration of hydrophobic excipients (Hydrophobic excipients/Total weight, %), presented in the added row given below the reproduced Stroppolo table:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

65
37.5
29.2
20.8
20.8
20.8
21.8
22.7
22.1
21.8


Chart 1 shows dissolution profiles for the 10 formulations (at time points 0, 60, 210 and 420 minutes):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The Examiner notes the dashed lines form what Mr. Stroppolo labels upper and lower limits.  These are not recited in the claims, and the Examiner does not identify either of 
Mr. Stroppolo takes the position that the first three formulations of the table, which have dissolution profiles below the lower limit, are inferior, because of the slow release.  The other 7 formulations have dissolution that falls within the dashed ranges.  Mr. Stroppolo alleges the faster release is unexpected (Item 10ff).  The Examiner does not agree that unexpected results have been established, when the evidence of Quadir is considered.  Quadir establishes about 25% content of hydrophobic ingredients, including the elected cetostearyl alcohol (with magnesium stearate), and stearic acid 
Thus, the results are not considered surprising, but are predicted by the prior art.   Per MPEP 716.02(c)(II), expected beneficial results are evidence of obviousness.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results 
MPEP 716.02 indicates any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the differences is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).
Furthermore, MPEP 716.02(d) requires unexpected results [when present] to be commensurate in scope with the claimed invention.  The 7 last formulations of Table 1 of the Declaration are not commensurate in scope with any rejected claim, in terms of the specific combination of ingredients present, and the range of amounts used in the tested formulations.  While a delineation has been made in terms of the ratio recited in the last two lines of claim 1, as the Examiner shows, the criticality may alternately be considered in terms of total concentration of cetostearyl alcohol + stearic acid + magnesium stearate, replacing the recited ratio.  (Based on the tested total concentration of hydrophilic ingredients, the results are predicted.)
Regarding criticality, MPEP 2144.05 (III) (A) indicates: Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%))
In the instant case, because the results are not considered to be unexpected (when Quadir is taken into account), the Examiner does not agree that criticality has been established.
Finally, specific amounts of ingredients and ratios are considered obvious as a result of routine optimization, based on the desire to achieve similar or faster release than the examples of Quadir. As discussed in MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a reference process which differed from the claims only in that the prima facie reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")  … See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, the need for caution in granting a patent based on the combination of elements found in the prior art.").

Applicant argues:

Applicant respectfully traverses. 
As noted by the Examiner, Babul fails to teach or suggest the following limitation of independent claim 1: 
wherein the weight ratio between hydrophilic excipients comprising the bulking agent and hydrophobic excipients comprising the wax, the fatty acid and the lubricant is between 3 and 3.5 
To make up for this deficiency, the Examiner relies on asserts that this limitation would be motivated by Quadir. 
Applicant respectfully disagrees. 
Quadir discloses a study in which different wax-lipid ingredients are compared for controlling the release of matrix tablets of theophylline. However, Quadir's matrix tablets are different from Applicant's claimed ERT and are prepared by a completely different procedure, i.e. dry blending of active ingredient with hydrophobic materials whereas the ERT of Applicant's claim 1 is first subjected to granulation before being directly compressed. 
Moreover, in Quadir tables 1 and 2 directed to the tested formulations (Quadir, page 19), only one of the following lipid excipients is present in the matrix tablet: bees wax, carnauba wax, glycerol monostearate, stearic acid, cetyl alcohol, cetostearyl alcohol (see experiments TBW-1 vs TSA-1).
However, Applicant's claimed formulation requires the presence of both stearic acid (fatty acid) and cetostearyl alcohol (wax) for obtaining an extended release of the active ingredient. 
Applicant further note that Quadir's tablet further requires the presence of Aerosil as well as the use of a different type of filler, i.e. Ludipress® which comprises lactose, Kollidon CL and Kollidon 30 - none of these ingredients are present in the ERT of Applicant's invention. 
Based on Quadir's reported release profiles for 25% and 50% wax-lipid levels, the Examiner asserts that since the matrix tablet having a 25% level has a faster release than that with a 50% level, it would have been obvious for the skilled person to reduce the content of hydrophobic materials in order to increase the release rate of Applicant's claimed ERT. 
Applicant respectfully disagree since the teaching of Quadir is completely different from what disclosed in Applicant's invention. 
outside of Applicant's claimed range. In fact, for both Quadir tables 1 and 2, the ratio between hydrophilic and hydrophobic excipients is calculated as follows: 


    PNG
    media_image4.png
    17
    391
    media_image4.png
    Greyscale
 
For 25% wax-lipid level, the ratio is of 2 (4+200/2+100), whereas for 50% wax-lipid level, the ratio is of 0.5 (4+100/2+200) - both of which are outside of Applicant's claimed range. Thus, there is no teaching or suggestion in Quadir which would have led one skilled in the art when preparing a similar table to introduce a further hydrophobic excipient and that a ratio comprised between 3 and 3.5 would be necessary for having a release comprised between the lower and the upper limit, as instead shown in Applicant's previously filed data which shows a formulation in which the ratio is close to 2 (formulation P06C16) resulting in a curve below the lower limit and as such, the release of the active ingredient is not sufficient for obtaining a therapeutical efficacy. 
Thus, withdrawal of this rejection is respectfully requested. 

This is not persuasive.
The rejection does not state simply state that the wherein clause ratio of claim 1 is not taught, the rejection documents a broad range of percentages of each of the ingredients taught.  
The rejection documents that claimed ranges and ratios are considered within ranges taught by the prior art.  This renders claimed amounts and the ratio of claim 1 to be prima facie obvious.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that 
Claimed percentages and the calculated ratio of claim 1 are each prima facie obvious, based on this consideration alone.
The rejection further documents that the ranges and ratios of each of these claims are considered obvious as a result of routine optimization of the amounts of each of the obvious six ingredients required by the claims, based on the purposes taught.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that a review of the specification did not identify any surprising result (i.e., criticality) to the recited ranges/ratios.  Therefore, the claimed amounts and ratios are obvious as a result of routine optimization within the general amounts taught by Babul.
The rejection does not concede that Babul does not teach the claim 1 wherein clause ratio (and corresponding argument that Babul does not “suggest”; i.e., render obvious, the ratio); in contrast, the rejection establishes Babul teaches broader ranges that encompass the claimed ranges and ratios, rendering obvious the wherein clause narrower ratio of claim 1, as: 1) lying within the prior art ranges; and 2) obvious as a result of routine optimization.  

Regarding the allegation that 
Quadir's matrix tablets are different from Applicant's claimed ERT and are prepared by a completely different procedure, i.e. dry blending of active ingredient with hydrophobic materials whereas the ERT of Applicant's claim 1 is first subjected to granulation before being directly compressed 
The preparation procedure is not relevant to the claims.  There is no such limitation in the claims.  The combination of materials and their amounts render obvious the routine optimization of amounts, taking into account amounts as discussed from Quadar.
Regarding the presence of both stearic acid (fatty acid) and cetostearyl alcohol (wax), the record establishes that these components are taught by and obvious over Babul.  The skilled artisan would have found it obvious to apply the general lessons about amounts and calculated ratios taken from Quadar, to motivate exploration of amounts as a result of routine optimization (using higher bulking agents and lower hydrophobic excipients), based on the desire to achieve 50% release in the range from 1.25-2.5 h, which would approximately correspond to the claimed ratios.
The teachings of Quadar are not relied on to substitute components from Quadar into Babul formulations.  Starting with the obvious combination of claim 11 combination: phentermine hydrochloride, cetostearyl alcohol, stearic acid, sorbitol, maltodextrin and magnesium stearate (each component taught by Babul, and the combination is obvious from the teachings of each of these)
Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, and magnesium stearate as lubricant and glidant/anti-adherant, would have been obvious, giving the composition of claim 1 and the specific combination of claim 11 including phentermine hydrochloride, motivated by HCl salts that are preferred in Babul.
The teachings of Quadar provide general guidelines about amounts (and relative amounts; i.e., ratios) further motivating amounts being modified to achieve a 50% release rate in about 1.25-2.5 h, resulting in the claimed amounts and ratios as a result of routine optimization.
As suggested by consideration of Quadar, reducing hydrophobic excipients and increasing bulking agent would have been an engineering parameter to reduce the 50% release time to the 1.25-2.5 h range, by raising the ratio to the claimed 3-3.5. 
Inspection of the 25% wax-lipid data (panel a) shows for TSA-1 the time for 50% release is about 90 minutes; for TCSA-1 the 50% release time is about 5.75 h (about 345 minutes).  For the 50% wax lipid data (panel b) shows for TSA-2 the time for 50% release is about 7.5 h (about 450 min); for TCSA-2 the time for 50% release is over 8 h.  The skilled artisan would have expected a mixture of cetostearyl alcohol and stearic acid (using magnesium stearate as lubricant), in total amount of 25%, to achieve a release profile between that of TSA-1 and TCSA-1 (interpolating 50% release in 3-4 h time frame).  Because of the demonstrated concentration dependence, further reduction of total waxy excipients (cetostearyl alcohol, stearic acid and magnesium stearate), to say, 20% would have further reduced the time period for 50% release (to perhaps 2-3 hours).  Final release profile would have been obvious to optimize, considering the evidence and time of release shown by Quadir, predicting similar behavior to that of the Declaration (see discussion below).
The ratio of bulking agent (lactose) to wax can be calculated from the formulations of Quadir.  For the Table 1 formulations this is 200 (.93) /102 = 1.82.  For the Table 2 formulations the ratio is lower, 100 (.93) / 200 = 0.465.  Based on these values, increasing the ratio (by reduction of wax/hydrophobic excipients, and corresponding increase in bulking agent sorbitol/maltodextrin taught by Babul would have reasonably been expected to achieve 50% release in the 1.25 to 2.5 h range.
Thus, the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611